Name: Regulation of the Supply Agency of the European Atomic Energy Community amending the rules of the Supply Agency of 5 May 1960 determining the manner in which demand is to be balanced against the supply of ores, source materials and special fissile materials
 Type: Regulation
 Subject Matter: information technology and data processing;  civil law;  electrical and nuclear industries;  European construction;  marketing
 Date Published: nan

 Important legal notice|31975R0701Regulation of the Supply Agency of the European Atomic Energy Community amending the rules of the Supply Agency of 5 May 1960 determining the manner in which demand is to be balanced against the supply of ores, source materials and special fissile materials Official Journal L 193 , 25/07/1975 P. 0037 - 0038 Greek special edition: Chapter 12 Volume 1 P. 0091 Spanish special edition: Chapter 12 Volume 2 P. 0058 Portuguese special edition Chapter 12 Volume 2 P. 0058 Special edition in Czech Chapter 12 Volume 01 P. 40 - 41 Special edition in Estonian Chapter 12 Volume 01 P. 40 - 41 Special edition in Hungarian Chapter 12 Volume 01 P. 40 - 41 Special edition in Lithuanian Chapter 12 Volume 01 P. 40 - 41 Special edition in Latvian Chapter 12 Volume 01 P. 40 - 41 Special edition in Maltese Chapter 12 Volume 01 P. 40 - 41 Special edition in Polish Chapter 12 Volume 01 P. 40 - 41 Special edition in Slovakian Chapter 12 Volume 01 P. 40 - 41 Special edition in Slovenian Chapter 12 Volume 01 P. 40 - 41Regulation of the Supply Agency of the European Atomic Energy Community amending the rules of the Supply Agency of 5 May 1960 determining the manner in which demand is to be balanced against the supply of ores, source materials and special fissile materialsTHE SUPPLY AGENCY,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 60 (6) thereof;Having regard to the Opinions of the Advisory Committee to the Agency of 17 January 1974 and 30 April 1974 and the consultation of that Committee on 3 December 1974, 21 January 1975 and 29 April 1975;- Whereas, in order to carry out its duties in accordance with the principles set out in the Treaty and in particular Article 52 thereof, the Agency must, at any given time, have a complete knowledge of the situation on the market for ores, source materials and special fissile materials;- Having regard to the present situation on the market for ores and source materials and the uncertain outlook for the short and medium term;- Whereas under these circumstances it appears to be appropriate that the direct contacts between the users and the producers of ores and source materials, which have been established, be maintained,- Whereas it appears to be necessary to complete and amend the provisions of the rules of the Supply Agency of 5 May 1960 [1] in relation to the development of this market,HAS ADOPTED THIS REGULATION:Article 1A new Article 5 bis is inserted in the rules of the Supply Agency of 5 May 1960 as follows:As far as ores and source materials are concerned,(a) users shall be authorized to invite tenders directly from the producers of their choice and to negotiate the supply contract freely with the latter;(b) users shall communicate to the Agency information obtained by them from the producers in respect of:(i) the number of tenders received,(ii) the quantities offered,(iii) the range of tendering prices;(c) the supply contract shall include at least the following information:1. designation of the contracting parties,2. quantities of materials to be supplied,3. annual calendar of delivery dates,4. nature of the materials to be supplied,5. country of origin of the materials to be supplied. If the supplier is unable to provide this information at the time of entering into the contract, he shall give the user and the Agency an undertaking that he will subsequently inform them in writing of the country of origin of each part delivery,6. price and terms of payment,7. duration of the contracts;(d) the contract shall, for the purposes of its conclusion, be submitted to the Agency for signature within 10 working days;(e) if the supply contract does not contain any stipulation concerning the use to which the materials are to be put, the user shall at the same time supply the Agency with a written statement to that effect;(f) the Agency shall act, either by concluding or refusing to conclude the contract, within 10 working days from the date of receipt thereof;(g) a refusal to conclude the contract shall be notified to the parties concerned in a reasoned decision.This decision may be referred to the Commission in accordance with the provisions of Article VIII (3) of the Statutes of the Euratom Supply Agency [2];(h) in the event of cancellation of the supply contract, the Agency shall be notified thereof;(i) any amendment to the supply contract shall require the signature of the Agency, in accordance with the procedure for the original contract.Article 2Article 7 of the rules of the Supply Agency is amended as follows:Independently of the procedures laid down in Articles 5, 5 bis and 6 of this Regulation, users may at any time make applications to, or place orders with, the Agency. Such orders shall be met on the best terms in relation to supplies available on the market.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.Done at Brussels, 15 July 1975.For the Euratom Supply AgencyThe Director-GeneralF. Oboussier[1] OJ No 32, 11. 5. 1960, p. 777/60.[2] OJ No 27, 6. 12. 1958, p. 537/58.--------------------------------------------------